CHANGE IN TERMS AGREEMENT

Principal
$3,000,000.00

Loan Date

Maturity
06-30-2002

Loan No.
81145

Call
04A0

Collateral

Account
00951

Officer
490

Initials

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

 

Borrower: Industrial Services of America, Inc.
(TIN: 69-0712746)
7100 Grade Lane
Louisville, KY 40232 Lender: Bank of Louisville
500 West Broadway
Louisville, KY 40202            

Principal Amount: $3,000,000.00 Date of Agreement: November 30, 2000

DESCRIPTION OF EXISTING INDEBTEDNESS. The Revolving Line of Credit #81145
evidenced by Borrower's promissory note dated on dated May 9, 1997, in the face
principal amount of $2,000,000.00, as most recently renewed by the Change in
Terms Agreement dated June 30, 2000, in the face principal amount of
$2,000,000.00, payable to Lender's order (the "Note").

DESCRIPTION OF COLLATERAL. All of Borrower's business assets, as described in
the Security Agreement dated May 9, 1997, by Borrower in favor of Lender
together with UCC-1 Financing Statement of record in the Office of the Clerk of
Jefferson County, Kentucky.

DESCRIPTION OF CHANGE IN TERMS. 1) The maturity date of the Note is hereby
extended from November 30, 2000 to and including June 30, 2002, and may be
further extended upon written notice from Lender to Borrower advising Borrower
of such extension. 2) The face principal amount of the Note is hereby increased
to $3,00,000.00. 3) Harry Kletter is hereby released as a Guarantor of the Note.
4) Interest will accrue to the end of each interest period described in the
Note, and will be due and payable on the 15th day of the next interest period,
provided that all amounts date set forth in the previous sentence. Lender and
Borrower agree that the Security Agreement executed in connection with the Note
is and was intended to secure the previous sentence. Lender and Borrower agree
that the Security Agreement executed in connection with the Note is and was
intended to secure Borrower's obligation to Lender under the Note as it has been
and may be renewed, replaced, modified, and extended, and Borrower affirms and
confirms in all respects its obligation under the Security Agreement. This
Change in Terms Agreement amends, but does not novate the Note.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

EFFECTIVE DATE. This Agreement was executed on the 28th day of November, 2000,
but is effective as of November 30, 2000.

FINAL AGREEMENT. By signing this document, each party represents and agrees that
(A) this Agreement represents the final agreement between and among the parties
with respect to the subject matter hereof, (B) there are no oral agreements
between or among the parties, and (C) this Agreement, together with the loan
documents executed in connection with the Note, may not be contradicted by
evidence of any prior, contemporaneous, or subsequent oral agreements or
understandings of the parties.

FINANCIAL REPORTING. Borrower affirms its obligation to provide Lender with its
financial statements and other financial information, in form and substance
satisfactory to Lender and on such periodic reporting schedule as Lender may
prescribe and change from time to time.

PRIOR NOTE. The promissory note by Borrower, payable to Lender's order, in the
face principal amount of $2,000,000.00, dated May 9, 1997, as may have been
renewed, modified, extended, or replaced from time to time.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT.

BORROWER:

Industrial Services of America, Inc.

 

By: /s/ Timothy W. Myers                  
      Timothy W. Myers, President

LENDER:

Bank of Louisville

 

By: /s/ Debbie P. Pruitt                      
      Authorized Officer

 

 